DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species I in the reply filed on June 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 1-7 and 14-18 are readable on the elected species, however, the examiner disagrees that claim 19 is readable on the elected Species I.  Specifically, the axle or support pin 76 of Species I is described in Paragraph 77 of the specification and shown to extend from the nose portion, not that the nose portion includes a through opening into which the support pin 76 extends.  The through opening located in the nose portion is a feature of non-elected Species II, as discussed in Paragraph 88 and shown in Figure 18.  Therefore, claims 8-13, 19, and 20 are withdrawn.
Specification
The disclosure is objected to because of the following informalities: In Paragraph 78, line 4, the phrase “support pin 76” should be changed to “pawl pin 68.”  
Appropriate correction is required.
Claim Objections
Claims 1, 14, 15, 17, and 18 are objected to because of the following informalities:  
In regards to claim 1, line 5, the word “moveable” should be changed to “pivotable” and a comma should be inserted after the phrase “a striker release position,” in line 6, commas should be inserted before and after the phrase “and a striker capture position,” in line 10, the word “movement” should be changed to “pivoting” and a comma should be inserted after the phrase “a ratchet holding position,” in line 11, commas should be inserted before and after the phrase “and a ratchet releasing position,” and in line 12, the word “movement” should be changed to “pivoting.”
In regards to claim 14, line 4, the word “movement” should be changed to “pivoting,” in line 5, commas should be inserted before and after the phrase “whereat the ratchet is positioned to release a striker,” in line 6, a comma should be inserted after the phrase “striker capture position,” in line 9, the word “movement” should be changed to “pivoting,” in line 10, a comma should be inserted after the phrase “a ratchet holding position,” in line 11, commas should be inserted before and after the phrase “and a ratchet releasing position,” in line 
In regards to claim 15, lines 1 and 2, the phrase “said a pawl assembly” should be changed to “said pawl assembly.”
In regards to claim 17, line 2, a comma should be inserted after the phrase “a nose region.”
In regards to claim 18, line 4, the word “movement” should be changed to “pivoting,” in line 5, commas should be inserted before and after the phrase “whereat the ratchet is positioned to release a striker,” in line 6, a comma should be inserted after the phrase “striker capture position,” in line 9, the word “movement” should be changed to “pivoting,” in line 10, a comma should be inserted after the phrase “a ratchet holding position,” in line 11, commas should be inserted before and after the phrase “and a ratchet releasing position,” in line 12, the word “movement” should be changed to “pivoting,” and in line 13, a comma should be inserted after the word “pawl.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In regards to claims 1, 14, and 18, lines 4 and 5 of each claim, the relationship between the “movement” of the ratchet and the ratchet being “pivotally supported” is unclear from the claim language.  Specifically, the phrase “pivotally supported” suggests that the ratchet pivots, but the word “movement” is more generic or broad.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claims 1, 14, and 18 recite the broad recitation “movement”, and the claims also recite “pivotally supported” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims.  See claim objections above.
In regards to claims 1, 14, and 18, lines 9 and 10 of each claim, the relationship between the “movement” of the pawl assembly and the pawl assembly being “pivotally supported” is unclear from the claim language.  Specifically, the phrase “pivotally supported” suggests that the pawl assembly pivots, but the word “movement” is more generic or broad.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claims 1, 14, and 18 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerdan (FR 2472651 A1).
In regards to claim 1, Cerdan discloses a closure latch assembly having a latch mechanism, the latch mechanism comprising: a frame plate 3; a ratchet 4 pivotally supported on said frame plate by a ratchet pivot pin 5, said ratchet being pivotable between a striker release position (Figure 1), whereat the ratchet is positioned to release a striker 1, and a striker capture position (Figure 2), whereat the ratchet is positioned to retain the striker, the ratchet being biased toward its striker release position (biased by spring 6, Lines 97 and 98 of the Computer Generated Translation), said ratchet having a closing surface 21; and a pawl assembly 7, 13, 16 pivotally supported on said frame plate by a pawl rivet 8 for pivoting between a ratchet holding 
In regards to claim 2, Cerdan discloses that said carrier has a through opening (opening formed by at least one of the coils of spring 16 around rivet 8, Figures 1 and 2) sized for a clearance fit of said pawl rivet therethrough (Figures 1 and 2).
In regards to claim 4, Cerdan discloses that said roller is cantilevered from said carrier (cantilevered by extending from an end of the carrier into and out of the page in Figure 2 and left and right in Figure 3).
In regards to claim 5, Cerdan discloses that said carrier has at least one planar body surface (at least one surface extending along the arm, recessed pocket region, and nose region and facing out of the page in Figure 2, with the at least one surface being planar because the at least one surface lies in or is related to the plane of the page based on Merriam-Webster’s Dictionary definition of the term “planar” being “of, 

    PNG
    media_image1.png
    725
    579
    media_image1.png
    Greyscale

In regards to claim 6, Cerdan discloses that said at least one planar body surface has an arm and a nose region (see Figure 2 above) extending therefrom with a 
In regards to claim 14
In regards to claim 15, Cerdan discloses that said pawl assembly is pivotally supported on said frame plate by a pawl rivet 8 and said carrier has a through opening sized for a clearance fit of said pawl rivet therethrough (opening formed by at least one of the coils of spring 16 around rivet 8, Figures 1 and 2).
In regards to claim 18, Cerdan discloses a closure latch assembly having a latch mechanism, the latch mechanism comprising: a frame plate 3; a ratchet 4 pivotally supported on said frame plate for pivoting between a striker release position (Figure 1), whereat the ratchet is positioned to release a striker 1, and a striker capture position (Figure 2), whereat the ratchet is positioned to retain the striker, the ratchet being biased toward the striker release position (biased by spring 6, Lines 97 and 98 of the Computer Generated Translation), said ratchet having a closing surface 21; and a pawl assembly 7, 13, 16 pivotally supported on said frame plate for pivoting between a ratchet holding position (Figure 2), whereat the pawl assembly holds the ratchet in the striker capture position, and a ratchet releasing position (Figure 1), whereat the pawl assembly permits pivoting of the ratchet to the striker release position, the pawl assembly being biased toward the ratchet holding position (biased or urged at least by spring 16, Lines 102-121 of the Computer Generated Translation), said pawl assembly having a carrier 16, a pawl 7, and a roller 13 carried by said carrier, said roller being disposed between said pawl and said ratchet for selective rolling contact with said pawl and said closing surface of said ratchet (Figures 1 and 2 and Lines 102-121 of the Computer Generated Translation), said roller contacting said closing surface while said pawl assembly is in the ratchet holding position (Figure 2) and being spaced from said closing surface while said pawl assembly is in the ratchet releasing position (Figure 1), .
Claim(s) 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okeke et al. (US-10745947 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 14, Okeke et al. discloses a closure latch assembly having a latch mechanism, the latch mechanism comprising: a frame plate 23; a ratchet 24 pivotally supported on said frame plate for pivoting between a striker release position (position corresponding to the position in Figure 18), whereat the ratchet is positioned to release a striker 17, and a striker capture position (Figures 6a and 6b), whereat the ratchet is positioned to retain the striker, the ratchet being biased toward the striker release position (biased by a spring or return biasing element as known in the art and discussed in the abstract), said ratchet having a closing surface 36; and a pawl assembly (Figures 6c and 6d) pivotally supported on said frame plate for pivoting between a ratchet holding position (Figures 6a and 6b), whereat the pawl assembly holds the ratchet in the striker capture position, and a ratchet releasing position (position at which the pawl assembly is moved away from the ratchet and out of engagement with the ratchet, corresponding to Figure 18), whereat the pawl assembly permits pivoting of the ratchet to the striker release position, the pawl assembly being biased toward the ratchet holding position (see the abstract and Col. 9, lines 9-11), said pawl assembly having a carrier (component having portions 40 and 42 located on pawl 25), a pawl 25, and a roller 22 carried by said carrier, said roller being disposed between said pawl and said ratchet for selective rolling contact with said pawl and said closing surface of said ratchet (Col. 11, line 59 – Col. 12, line 11), said roller contacting said closing surface while said pawl assembly is in the ratchet holding position (Figures 6a and 6b) and being spaced from said closing surface while said pawl assembly is in the ratchet releasing position (corresponding to Figure 18), wherein said roller is cantilevered from 
In regards to claim 15, Okeke et al. discloses that said pawl assembly is pivotally supported on said frame plate by a pawl rivet 26 and said carrier has a through opening sized for a clearance fit of said pawl rivet therethrough (apparent opening in Figures 6c and 6d).
In regards to claim 18, Okeke et al. discloses a closure latch assembly having a latch mechanism, the latch mechanism comprising: a frame plate 23; a ratchet 24 pivotally supported on said frame plate for pivoting between a striker release position (position corresponding to the position in Figure 18), whereat the ratchet is positioned to release a striker 17, and a striker capture position (Figures 6a and 6b), whereat the ratchet is positioned to retain the striker, the ratchet being biased toward the striker release position (biased by a spring or return biasing element as known in the art and discussed in the abstract), said ratchet having a closing surface 36; and a pawl assembly (Figures 6c and 6d) pivotally supported on said frame plate for pivoting between a ratchet holding position (Figures 6a and 6b), whereat the pawl assembly holds the ratchet in the striker capture position, and a ratchet releasing position (position at which the pawl assembly is moved away from the ratchet and out of engagement with the ratchet, corresponding to Figure 18), whereat the pawl assembly permits pivoting of the ratchet to the striker release position, the pawl assembly being biased toward the ratchet holding position (see the abstract and Col. 9, lines 9-11), said pawl assembly having a carrier (component having portions 40 and 42 located on pawl 25), a pawl 25, and a roller 22 carried by said carrier, said roller being disposed between said pawl and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerdan (FR 2472651 A1) in view of Galamb (US-1821148 A).  Cerdan discloses the closure latch assembly as applied to claims 1, 2, 14, and 15 above, but fails to disclose that the through opening is non-circular.  Galamb teaches a component 75 having a through opening for a cylindrical component (see Figure 5 below), with this through opening being non-circular (Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the through opening of at least one of the coils of the carrier or spring 16 so as to aid in holding the spring relative to the rivet 8 by the sides of the non-circular shaped through opening being in closer relationship to the rivet, as shown in Figure 5 in Galamb, and since it has been held that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.

    PNG
    media_image2.png
    368
    508
    media_image2.png
    Greyscale

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okeke et al. (US-10745947 B2) in view of Handl (DE 102012021702 A1).  Okeke et al. discloses the closure latch assembly as applied to claims 1, 2, 14, and 15 above, but fails to disclose that the through opening is non-circular.  Handl teaches a rotatable component 5 having a non-circular through opening (opening with axis A1, Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the through opening of Okeke et al. as non-circular so as to allow more play in the pivoting movement of the carrier relative to the pawl rivet and since it has been held that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.
Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 7 and 17.
In regards to claims 7 and 17, both Cerdan (FR 2472651 A1) and Okeke et al. (US-10745947 B2) fail to disclose that the pawl has a pawl pin extending through the recessed pocket.  The examiner can find no motivation to modify the devices of Cerdan and Okeke et al. without destroying the intended structure and operation of the devices.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSON M MERLINO/Primary Examiner, Art Unit 3675 
September 9, 2021